The "Gulf Iron Works, a corporation, by Claibourne M. Phipps, * moved the court to dismiss the appeal in the above styled cause on the following ground, to-wit: The appeal in this cause was dismissed as to Knight  Wall Company, a necessary party to these proceedings." The motion was denied and counsel moved for a rehearing. The contention is that the appeal having been dismissed as to one of the appellants, the appeal should now be dismissed as an entirety because the party *Page 36 appellant who was dismissed is a necessary party. This contention is not tenable.
In Nichols  Johnson v. Frank, 59 Fla. 588, 52 South. Rep. 146, a conveyance of land was decreed null and void as against the complainants and the intervenors in the cause. An appeal was taken by the defendants in which all the complainants and intervenors were made appellees. The appeal was dismissed as to one of the appellees for failure of the appellants to comply with the rules of the court as to such appellee. When the cause was reached for decision the appeal was dismissed because of the absence of a party appellee in whose favor with the other appellees the decree was rendered, the appeal as to such absentappellee having been dismissed because of the fault of theappellants in not observing the rules of the court as to such appellee.
"Where a chancery decree or a severable portion thereof is in favor of the complainant and of one or more of the defendants and against one or more of the other defendants who appeal and assign such decree as error, as in this case, the defendants in whose favor the decree is rendered should be brought here by making them parties appellant and if necessary with the service of a summons as for severance, or equivalent proceeding. This gives to the appellate court jurisdiction of the parties against whom relief is sought, and it being an equity cause the court may make proper decrees binding on all parties before it. In such case the complainant below is made appellee and is brought here by a proper record of an appropriate entry of appeal; and the defendants in whose favor the decree is rendered against the appealing defendants, are brought in by making them appellants in the entry of appeal; and if they refuse to join in the appeal, the complaining defendant may have service of summons to appear made upon such defendants, which gives the appellate court jurisdiction to *Page 37 
make proper orders and decrees in the progress and disposition of the appeal." Vogt Mach. Co. v. Milton Land  Investment Co.,74 Fla. 116, text 121, 76 South. Rep. 695.
In this case the appeal was taken by the Guaranty Title 
Trust Company, a corporation, as trustee, one of the defendants, "for and on behalf of itself and of its co-defendants," the names of such co-defendants being stated including "Knight and Wall Company, a corporation, Gulf Iron Works, a corporation," the complainants below being the appellees. This entry of appeal was recorded and gave this court jurisdiction of the cause and of all the parties named in the entry of appeal. On motion made by its counsel, the appeal was dismissed as to the appellant "Knight and Wall Company, a corporation," because such appellant did not desire to participate in the appeal taken in its name with other defendant appellants.
The "Gulf Iron Works, a corporation," one of the defendants who was named as an appellant in the entry of appeal, comes now by the same counsel who moved for the voluntary dismissal as to the appellant Knight and Wall Company, and moves to dismiss the appeal because it "was dismissed as to Knight  Wall Company, a necessary party."
The Guaranty Title and Trust Company, one of the defendants below, and the one whose claim was denied, had the right to take the appeal in the name of all the defendants asappellants and those defendant appellants who did not desire to participate in the appeal could be dismissed or summons and severance could be had without affecting the right of the Guaranty Title and Trust Company to prosecute the appeal. See74 Fla. 116; McJunkins v. Stevens, filed January 8, 1925; 3 C. J. 1007, 1019.
Rehearing denied. *Page 38 
TAYLOR, C. J., AND BROWNE, WEST AND TERRELL, J. J., concur.
ELLIS, J., dissents.